Case 6:21-cv-00713-RBD-LRH Document 20 Filed 07/23/21 Page 1 of 3 PageID 89




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

DORIS ROSARIO; and LUIS ORTIZ,

      Plaintiffs,

v.                                                   Case No. 6:21-cv-713-RBD-LRH

PETLAND ORLANDO SOUTH,
INC.; and ERIC DAVIES,

      Defendants.


                                       ORDER

      Plaintiffs sued their former employers for failure to pay overtime wages

under the Fair Labor Standards Act (“FLSA”). (See Doc. 1.) The parties moved for

approval of their FLSA settlement agreement under Lynn’s Food Stores, Inc. v.

United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir.

1982). (Doc. 14 (“Motion”); Doc. 14-1 (“Agreement”).) On referral, United States

Magistrate Judge Leslie R. Hoffman recommends granting the Motion in part,

severing the confidentiality and no-rehire provisions, but otherwise approving the

Agreement, finding it fair and reasonable. (Doc. 17 (“R&R”).)

      The parties do not object to the R&R. (Doc. 19.) So the Court has examined

the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also


                                          -1-
Case 6:21-cv-00713-RBD-LRH Document 20 Filed 07/23/21 Page 2 of 3 PageID 90




Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R

is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     U.S.    Magistrate      Judge     Leslie   R.   Hoffman’s   Report   and

             Recommendation (Doc. 17) is ADOPTED, CONFIRMED, and made

             a part of this Order.

      2.     The parties’ Joint Motion for Approval of FLSA Settlement

             Agreement (Doc. 14) is GRANTED IN PART AND DENIED IN

             PART:

             a.     The confidentiality provisions (Doc. 14-1, p. 4 ¶ 5, p. 11 ¶ 5) are

                    SEVERED;

             b.     The no-rehire provisions (Doc. 14-1, pp. 4–5 ¶ 7, pp. 11–12 ¶ 7)

                    are SEVERED;

             c.     In all other respects, the Motion is GRANTED.

      3.     As modified, the parties’ Settlement Agreements (Doc. 14-1) are

             APPROVED.

      4.     This case is DISMISSED WITH PREJUDICE.

      5.     The Clerk is DIRECTED to terminate all pending motions and close

             the file.




                                             -2-
Case 6:21-cv-00713-RBD-LRH Document 20 Filed 07/23/21 Page 3 of 3 PageID 91




     DONE AND ORDERED in Chambers in Orlando, Florida, on July 23, 2021.




                                    -3-
